Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     March 23, 2015

The Court of Appeals hereby passes the following order:

A15A1243. RAMONA CONSTANTARAS et al. v. ALDRIDGE CONNORS,
    LLP.

       Ramona and Basil Constantaras filed a direct appeal of the trial court’s order
granting defendant Aldridge Connors, LLP’s motion to dismiss. We, however, lack
jurisdiction.
      “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” (Punctuation omitted.) Johnson v. Hosp. Corp. of America, 192
Ga. App. 628, 629 (385 SE2d 731) (1989); see also Yates v. CACV of Colorado, 295
Ga. App. 69 (670 SE2d 884) (2008). Here, the trial court’s order grants Aldridge
Connor LLP’s motion to dismiss, but the case remains pending as to the remaining
defendants. Thus, it is not a final judgment. To appeal that order, the Constantarases
were required to comply with the interlocutory appeal procedure of OCGA § 5-6-34
(b). See Johnson, supra. Because they failed to do so, this appeal is DISMISSED.

                                          Court of Appeals of the State of Georgia
                                                                               03/23/2015
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.